DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/15/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.
Drawings
Figure(s) 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated ([0006] “FIG. 1 is a diagrammatic view of a process gas chromatograph employing a known 
flame photometric detector side-cart solution in accordance with the prior art
“).  See MPEP § 608.02(g). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “441C” (fig. 7C), “515” (fig. 7D & 7E), “580” (fig. 11).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 
Claim Objections
Claim(s) 16-17 is/are objected to because of the following informalities:  
As to claim 16,
 “a combustion chamber body defining a combustion chamber therein” and “wherein the combustion chamber defines a combustion chamber therein, the combustion chamber” is redundant and unnecessarily wordy. 
Dependent claim(s) of objected to claim(s) is/are likewise objected to. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7 and 12 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Applicant cited Garrff ( US 20150015885 A1; hereafter “Garrff”).

Regarding independent claim 7,
 Garrff discloses a process gas chromatograph (fig. 1, gas chromatography system 10) comprising:
a temperature-controlled oven (fig. 1, column oven 60) ([0029]);
at least one chromatographic column (fig. 1, sample column 50) disposed within the temperature-controlled oven (fig. 1, column oven 60) and being configured to receive a sample of process gas;

a photomultiplier tube assembly (fig. 5, photomultiplier assembly 370) ([0040] “photomultiplier assembly 370, this portion of the optics assembly 300 can include the photomultiplier tube housing 360” and “photomultiplier tube 362”) coupled to the flame photometric detector (figs. 1-2, flame photometric detector 100) and configured to receive indication from the flame photometric detector (figs. 1-2, flame photometric detector 100) and provide a signal indicative of a wavelength of the flame ([0042] “specific wavelengths”; [0002] background info on PMTs and wavelength).

Regarding claim 12, which depends on claim 7,
 Garrff teaches wherein the flame photometric detector (figs. 1-2, flame photometric detector 100) includes internal combustion exhaust passageways (passageways through vent 290) ([0029]-[0031]) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Garrff.

Regarding claim 14, which depends on claim 7,
 Garrff teaches wherein the flame photometric detector (figs. 1-2, flame photometric detector 100) includes a combustion chamber (fig. 2, sampling chamber 212) having a substantially (obviousness analysis follows as pertains to extent of substantially) half round shape (see figs. 3-4 showing circular shape in the perspective view  of part of the detector and likewise see figs. 5-6 showing circular shape portions in a cross-sectional view).
Garrff does not expressly state wherein the combustion chamber is a half round state.
However, legal precedent has condoned the use of particular examples of what may be considered common sense or ordinary routine practice including changes in shape, see MPEP  2141(I) & 2144.04(IV)(B), and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), and it had been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05. In the present case, only ordinary skill in the art is required to modify a roundish shape to be a half round shape, the round shape being particularly useful for increasing the gas volume to surface ratio as well as providing room for circular geometry lens systems, and It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so modify Garrff’s roundish chamber to be a half round shape for the aforementioned reasons.

Regarding claim 15, which depends on claim 14,
 Garrff teaches wherein the combustion chamber (fig. 2, sampling chamber 212) has a substantially (obviousness analysis follows as pertains to extent of substantially) flat bottom (see flat bottom portion defined by body 210).
Garrff does not expressly state wherein the combustion chamber bottom is flat.
However, legal precedent has condoned the use of particular examples of what may be considered common sense or ordinary routine practice including changes in shape, see MPEP  2141(I) & 2144.04(IV)(B), and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), and it had been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05. In the present case, only ordinary skill in the art is required to modify a flattish shape to be flat, the flat shape being particularly useful for mounting bodies thereto, and It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so modify Garrff’s flattish bottom to be flat for the aforementioned reasons.

Regarding independent claim 16,
 Garrff teaches a flame photometric detector (figs. 1-2, flame photometric detector 100) for a process gas chromatograph (Title “FLAME PHOTOMETRIC DETECTOR”; [0005] “a gas chromatography system can include the flame photometric detector assembly”), the flame photometric detector (figs. 1-2, flame photometric detector 100) comprising:
 a combustion chamber (fig. 2, sampling chamber 212) body (body comprising sampling chamber 212) defining a combustion chamber (fig. 2, sampling chamber 212) therein;
a sample inlet tube (figs. 5-6, sample column liner 242) configured to introduce a process gas sample into the combustion chamber (fig. 2, sampling chamber 212);
an ignitor (figs. 3-4, igniter 236) configured to initiate combustion within the combustion chamber (fig. 2, sampling chamber 212);
a thermocouple assembly (figs. 3-4, thermocouple 230) configured to provide an indication of temperature within the combustion chamber (fig. 2, sampling chamber 212); and
wherein the combustion chamber (fig. 2, sampling chamber 212) defines a combustion chamber (fig. 2, sampling chamber 212) therein, the combustion chamber (fig. 2, sampling chamber 212) having a substantially (obviousness analysis follows as pertains to extent of substantially) half round shape (see figs. 3-4 showing circular shape in the perspective view  of part of the detector and likewise see figs. 5-6 showing circular shape portions in a cross-sectional view).
Garrff does not expressly state wherein the combustion chamber is a half-round state.
However, legal precedent has condoned the use of particular examples of what may be considered common sense or ordinary routine practice including changes in shape, see MPEP  2141(I) & 2144.04(IV)(B), and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), and it had been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05. In the present case, only ordinary skill in the art is required to modify a roundish shape to be a half round shape, the round shape being particularly useful for increasing the gas volume to surface ratio as well as providing room for circular geometry lens systems, and It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so modify Garrff’s roundish chamber to be a half-round shape for the aforementioned reasons.

Regarding claim 17, which depends on claim 16,
 Garrff teaches wherein the half-round combustion chamber (fig. 2, sampling chamber 212) has a substantially (obviousness analysis follows as pertains to extent of substantially) flat surface (see flat bottom portion defined by body 210) proximate an end of the sample inlet tube (figs. 5-6, sample column liner 242).
Garrff does not expressly state wherein the combustion chamber (bottom) has a flat surface.
However, legal precedent has condoned the use of particular examples of what may be considered common sense or ordinary routine practice including changes in shape, see MPEP  2141(I) & 2144.04(IV)(B), and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), and it had been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05. In the present case, only ordinary skill in the art is required to modify a flattish shape to be flat, the flat shape being particularly useful for mounting bodies thereto, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so modify Garrff’s flattish bottom to be flat for the aforementioned reasons.

Claim(s) 1, 3-4, 6, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Garrff in view of newly cited Shibamoto (US 20060213875 A1; hereafter “Shibamoto”).

Regarding independent claim 1,
 Garrff teaches a flame photometric detector for a process gas chromatograph (Title “FLAME PHOTOMETRIC DETECTOR”; [0005] “a gas chromatography system can include the flame photometric detector assembly”), the flame photometric detector (figs. 1-2, flame photometric detector 100) comprising:
a combustion chamber body (body comprising sampling chamber 212) defining a combustion chamber (fig. 2, sampling chamber 212) therein;
a sample inlet tube (figs. 5-6, sample column liner 242) configured to introduce a process gas sample (sample) into the combustion chamber (fig. 2, sampling chamber 212);
an ignitor (figs. 3-4, igniter 236) configured to initiate combustion within the combustion chamber (fig. 2, sampling chamber 212);
a thermocouple assembly (figs. 3-4, thermocouple 230) configured to provide an indication of temperature within the combustion chamber (fig. 2, sampling chamber 212); and
wherein the sample inlet tube (figs. 5-6, sample column liner 242) has an end (figs. 3-4, column liner extension tube 244) that is selectable in length relative to the combustion chamber (fig. 2, sampling chamber 212) ([0034]; [0037]).
Garrff does not expressly teach wherein the sample inlet tube has an end that is adjustable relative to the combustion chamber.
Shibamoto teaches a flame photometric detector (Title “Flame Photometric Detector Of Gas Chromatograph”) wherein the sample inlet tube has an end (cylindrical member 72) that is adjustable relative to the combustion chamber ([0008] “change a height of the tip of the nozzle, so that the photo multiplier can detect efficiently”; [0022]-[0023] “Depending on an extent that the screw portion 74 is screwed in, the cylindrical member 72 can move in a direction that gas is ejected, thereby adjusting a height of the tip”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shibamoto’s height adjustment means with Garrff’s FPD thereby enabling adjustment of the height of the tube relative to the combustion chamber thus increasing ease of adjustment and therefore resulting in the desired known effect of increased sensitivity and efficiency of the photometric detection. 

Regarding claim 13, which depends on claim 7,
 Garrff teaches further comprising a sample tube (figs. 5-6, sample column liner 242) configured to receive the sample and convey the sample to the combustion chamber (fig. 2, sampling chamber 212), the sample tube (figs. 5-6, sample column liner 242) having an end (figs. 3-4, column liner extension tube 244) that is selectable in length relative to the combustion chamber (fig. 2, sampling chamber 212) ([0034]; [0037]).
Garrff does not expressly teach wherein the sample inlet tube has an end that is adjustable relative to the combustion chamber.
Shibamoto teaches a flame photometric detector (Title “Flame Photometric Detector Of Gas Chromatograph”) wherein the sample inlet tube has an end (cylindrical member 72) that is adjustable relative to the combustion chamber ([0008] “change a height of the tip of the nozzle, so that the photo multiplier can detect efficiently”; [0022]-[0023] “Depending on an extent that the screw portion 74 is screwed in, the cylindrical member 72 can move in a direction that gas is ejected, thereby adjusting a height of the tip”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shibamoto’s height adjustment means with Garrff’s FPD thereby enabling adjustment of the height of the tube relative to the combustion chamber thus increasing ease of adjustment and therefore resulting in the desired known effect of increased sensitivity and efficiency of the photometric detection. 


    PNG
    media_image1.png
    322
    222
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    426
    357
    media_image2.png
    Greyscale



Regarding claim 3, which depends on claim 1,
 Garrff teaches wherein the combustion chamber (fig. 2, sampling chamber 212) has a substantially (obviousness analysis follows as pertains to extent of substantially) half round shape (see figs. 3-4 showing circular shape in the perspective view  of part of the detector and likewise see figs. 5-6 showing circular shape portions in a cross-sectional view).
Garrff does not expressly state wherein the combustion chamber is a half round state.
However, legal precedent has condoned the use of particular examples of what may be considered common sense or ordinary routine practice including changes in shape, see MPEP  2141(I) & 2144.04(IV)(B), and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), and it had been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05. In the present case, only ordinary skill in the art is required to modify a roundish shape to be a half round shape, the round shape being particularly useful for increasing the gas volume to surface ratio as well as providing room for circular geometry lens systems, and It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so modify Garrff’s roundish chamber to be a half round shape for the aforementioned reasons.

Regarding claim 4, which depends on claim 1,
 Garrff teaches wherein the combustion chamber (fig. 2, sampling chamber 212) has a substantially (obviousness analysis follows as pertains to extent of substantially) flat bottom (see flat bottom portion defined by body 210).
Garrff does not expressly state wherein the combustion chamber bottom is flat.
However, legal precedent has condoned the use of particular examples of what may be considered common sense or ordinary routine practice including changes in shape, see MPEP  2141(I) & 2144.04(IV)(B), and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), and it had been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05. In the present case, only ordinary skill in the art is required to modify a flattish shape to be flat, the flat shape being particularly useful for mounting bodies thereto, and It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so modify Garrff’s flattish bottom to be flat for the aforementioned reasons.

Regarding claim 6, which depends on claim 1,
 Garrff as modified by Shibamoto (see analysis of independent claim) suggests wherein the adjustable position (as modified by Shibamoto to be easily adjustable) of the end  (figs. 3-4, column liner extension tube 244) of the sample inlet tube (figs. 5-6, sample column liner 242) is pre-optimized for detector response (Garrff: [0034]; and [0037]. Shibamoto: [0008]; [0022]-[0023).
The Examiner additionally notes that the determination of whether a wherein/whereby/adaptation or similar clause is a limitation in a claim depends on the specific facts of the case as put forth by MPEP 2111.04. Additionally, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations,  Ex parte Masham, 2 USPQ2d - 164 7 (1987),  see MPEP 2144(II); and it had been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), see MPEP 2144.05(II)(B). In the present case, only ordinary skill in the art is required to adjust an optimal position of the end tip for the purpose of proper positioning in the sample chamber for the expected parameters of the photometric detection, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so optimize for the desired known effect of increased sensitivity and efficiency of the photometric detection. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Garrff  in view of newly cited Shibamoto and in further view of newly cited Wang* et al (CN 108592647 A; hereafter “Wang”).
*machine translation included with the patent document and utilized for providing English citations 

Regarding claim 5, which depends on claim 1,
 Garrff teaches the ignitor (figs. 3-4, igniter 236) and the thermocouple assembly (figs. 3-4, thermocouple 230), each of which extends into the combustion chamber (fig. 2, sampling chamber 212).
Garrff does not teach wherein the ignitor and the thermocouple assembly are mounted to a single tube that extends into the combustion chamber.
However, the Examiner notes that it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, Howard v. Detroit Stove Works, 150 U.S. 164 (1893); see also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and MPEP 2144.04 (V)(B). In the present case, only ordinary skill in the art is required to integrate an ignitor and a thermocouple into a single tube package. 
Furthermore, and as evidence of the above assertion of ordinary skill, Wang teaches wherein an ignitor (fig. 1, igniter 2) and a thermocouple assembly (fig. 1, thermocouple sensor 5) are mounted to a single tube (fig. 1, duct 3) that extends into a combustion chamber (fig. 1, hearth 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so integrate—as supported by Wang—for the expected advantages of preventing use of the ignitor without the safety presence of the thermocouple, and/or for the ease of installation as a single unit requiring only a single hole for insertion and mounting.

Claim(s) 9-11 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Garrff  in further view of newly cited Wang.

Regarding claim 9 and claim 10, where claim 9 depends on claim 7 and where claim 10 depends on claim 9,
 Garrff teaches wherein the flame photometric detector (figs. 1-2, flame photometric detector 100) includes an ignitor (figs. 3-4, igniter 236) and a thermocouple assembly (figs. 3-4, thermocouple 230), and wherein the ignitor (figs. 3-4, igniter 236) and the thermocouple assembly (figs. 3-4, thermocouple 230) enter a combustion chamber (fig. 2, sampling chamber 212) of the flame photometric detector (figs. 1-2, flame photometric detector 100) through apertures.
Garrff does not teach: (limitation of claim 9) wherein the thermocouple assembly and the ignitor enter the chamber through a single aperture and (limitation of claim 10) wherein the ignitor and the thermocouple assembly are mounted to a single tube that extends into the combustion chamber.
However, the Examiner notes that it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, Howard v. Detroit Stove Works, 150 U.S. 164 (1893); see also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and MPEP 2144.04 (V)(B). In the present case, only ordinary skill in the art is required to integrate an ignitor and a thermocouple into a single tube package, and likewise to integrate plural apertures into a single aperture . 
Furthermore, and as evidence of the above assertion of ordinary skill, Wang teaches wherein an ignitor (fig. 1, igniter 2) and a thermocouple assembly (fig. 1, thermocouple sensor 5) are mounted to a single tube (fig. 1, duct 3) that extends into a combustion chamber (fig. 1, hearth 1) through a single aperture. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so integrate—as supported by Wang—for the expected advantages of preventing use of the ignitor without the safety presence of the thermocouple, and for the ease of installation as a single unit requiring only a single hole for insertion and mounting.

Regarding claim 11, which depends on claim 10,
 Garrff as modified by Wang suggests the single tube (see analysis of claims 9-10).
Garrff as modified by Wang is silent to wherein the single tube is formed of ceramic.
However it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. In the present case, one having ordinary skill in the art could easily conceive of forming a tube from ceramic as the Examiner takes Official Notice that said material is a common material conventionally utilized for both ignitors and thermocouple flame detectors, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the single tube out of ceramic for its electrically insulating and heat resistant properties thereby preventing unwanted electrical grounding/shorting while being resistant to heat damage.

Regarding independent claim 18,
 Garrff teaches a flame photometric detector (figs. 1-2, flame photometric detector 100) for a process gas chromatograph (Title “FLAME PHOTOMETRIC DETECTOR”; [0005] “a gas chromatography system can include the flame photometric detector assembly”), the flame photometric detector (figs. 1-2, flame photometric detector 100) comprising:
a combustion chamber (fig. 2, sampling chamber 212) body (body comprising sampling chamber 212) defining a combustion chamber (fig. 2, sampling chamber 212) therein;
a sample inlet tube (figs. 5-6, sample column liner 242) configured to introduce a process gas sample into the combustion chamber (fig. 2, sampling chamber 212);
an ignitor (figs. 3-4, igniter 236) configured to initiate combustion within the combustion chamber (fig. 2, sampling chamber 212);
a thermocouple assembly (figs. 3-4, thermocouple 230) configured to provide an indication of temperature within the combustion chamber (fig. 2, sampling chamber 212); and
wherein the ignitor (figs. 3-4, igniter 236) and the thermocouple assembly (figs. 3-4, thermocouple 230) are mounted to extend into the combustion chamber (fig. 2, sampling chamber 212).
Garrff does not teach wherein the ignitor and the thermocouple assembly are mounted to a single tube that extends into the combustion chamber.
However, the Examiner notes that it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, Howard v. Detroit Stove Works, 150 U.S. 164 (1893); see also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and MPEP 2144.04 (V)(B). In the present case, only ordinary skill in the art is required to integrate an ignitor and a thermocouple into a single tube package. 
Furthermore, and as evidence of the above assertion of ordinary skill, Wang teaches wherein an ignitor (fig. 1, igniter 2) and a thermocouple assembly (fig. 1, thermocouple sensor 5) are mounted to a single tube (fig. 1, duct 3) that extends into a combustion chamber (fig. 1, hearth 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so integrate—as supported by Wang—for the expected advantages of preventing use of the ignitor without the safety presence of the thermocouple, and/or for the ease of installation as a single unit requiring only a single hole for insertion and mounting.

Regarding claim 19, which depends on claim 18,
 Garrff as modified by Wang suggests the single tube (see analysis of independent claim).
Garrff as modified by Wang is silent to wherein the single tube is formed of ceramic.
However it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); see also MPEP 2144.07. In the present case, one having ordinary skill in the art could easily conceive of forming a tube from ceramic as the Examiner takes Official Notice that said material is a common material conventionally utilized for both ignitors and thermocouple flame detectors for encompassing each of the electrodes thereof, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the single tube out of ceramic for its electrically insulating and heat resistant properties thereby preventing unwanted electrical grounding/shorting while being resistant to heat damage.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Garrff  in view of newly cited Wang and in further view of newly cited Green et al (US 3940987 A; hereafter “Green”).
Regarding claim 20, which depends on claim 19,
 Garrff as modified by Wang suggests (see analysis of preceding claims; additional obviousness follows) wherein the ceramic (conventional material) tube (Wang’s axially extending duct) includes at least four bores (two bores for the two electrodes of the thermocouple, and two bores for the two electrodes of the ignitor) extending axially therethrough.
The Examiner emphasizes that it is conventional for a thermocouple to have two (dissimilar) electrodes for functionality, and likewise conventional to have two electrodes for the ignitor for functionality, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to protect each of the electrodes within the respective bores of the single tube material to prevent unwanted electrical connections therebetween as well as from external unwanted electrical connections while providing thermal protection. 
Furthermore, and as evidence of the above assertions, Green teaches an ignitor-thermocouple combination (see fig. 1, ignitor comprising electrodes 16 & 18 and thermocouple of dissimilar metals shown simply as 12) with a single ceramic tube (ceramic insulator 15) with axial bores (not shown) for the electrodes thereof (col. 3, ll. 44-50 “A ceramic
 insulator 15 is mounted within the shell 13. A
 center electrode 16 extends through an internal bore
 (not shown) through the insulator 15 and projects from
 an insulator nose or firing tip 17 to define a spark gap
 with a ground electrode 18 mounted on the lower shell
 end 14”; col. 3, ll. 57-60 “The thermocouple 12 is embedded in the surface of
 the insulator firing tip 17. The thermocouple 12 is of
 conventional design, consisting of a junction between
 two dissimilar metals or metal alloys”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Green’s ceramic insulating tube and boring therethrough for a ignitor-thermocouple combination with Garrff’s modified 
ignitor & thermocouple thereby providing a packaging with the aforementioned thermal and electrical advantages and it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bore through said packaging for each of the electrodes thereof at least in part for the aforementioned electrical and thermal advantages and further emphasizing the advantages of the electrical separation of the electrodes to prevent unwanted electrical connections therebetween.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Garrff  in view of newly cited Phillips (US 4167334 A; hereafter “Phillips”).
Regarding claim 8, which depends on claim 7,
 Garrff teaches wherein the flame photometric detector (figs. 1-2 & 5, flame photometric detector 100) is coupled to the photomultiplier tube assembly (fig. 5, photomultiplier assembly 370).
Garrff does not teach wherein the flame photometric detector is coupled to the photomultiplier tube assembly by a fiberoptic cable.
Phillips teaches wherein the flame photometric detector (fig. 1,  flame photometric detector system 10) is coupled to the photomultiplier tube assembly (fig. 1, photomultiplier tube 14) by a fiberoptic cable (fig. 1, fiber-optic light transmission bundle 16) (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Phillip’s use of fiberoptic cable connections with Garrff’s detector thereby providing an efficient light transmission means enabling convenient location of the components connected thereby, including enabling the photomultiplier tube to be positioned away from the destructive effects of the flame, as well as being easy to install and/or replace.

Allowable Subject Matter
Claim(s) 2 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding dependent claim 2, 
 
the prior art fails to disclose or motivate one skilled in the art to manufacture a flame photometric detector for a process gas chromatograph, the flame photometric detector comprising (omissions/paraphrasing for brevity/clarity) “a combustion chamber body defining a combustion chamber therein", “a sample inlet tube configured to introduce a process gas sample into the combustion chamber”, “wherein the sample inlet tube has an end that is adjustable relative to the combustion chamber”, and “a gas mixer threadably disposed within the combustion chamber body, and wherein rotation of the gas mixer affects the adjustable position of the end of the sample tube relative to the combustion chamber” in further combination with the remaining limitation(s) of the claim. 
Further dependent claim(s) of the above indicated claim is/are likewise indicated as comprising allowable subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856